Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 18 October 1820
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas


 Respected Sir
Lexington Ky
18th Octr 1820
I lately took the liberty to address you three Letters on American or rather Alleghanee Antiquities, which were published in the Kentucky ReporterI now transmit you Prospectus of a new literary Undertaking, with some details of its future contents, (in a Number of the Reporter). I will be the principal Editor of this Journal, to which many eminent Individuals will contribute. We solicit your patronage, and hope to deserve it.I sent you the first Number of my Annals of Nature last Spring, I hope that it was duly received.If you should answer me, please to let me know something about the prospects of the Central University of Virginia.Believe me Sir! respectfully and Sincerely Your St & wellwisherProf C. S. RafinesquePS. Having observed last Spring the beautiful Plant called Jeffersonia binata, I have made two discoveries relating to it. 1 That the flowers smell like Jonquil 2. That the Stamina are opposed to the petals and the plant belongs therefore to the Natural Order of Berberides.